DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 6, & 11, the Applicant argues [Remarks: pg. 8, 2nd para. - pg. 10, 1st para.], that Jang does not teach that the plurality of transparent touch control electrodes are disposed on the substrate directly.  
The Office respectfully disagrees.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of transparent touch control electrodes are disposed on the substrate directly [Remarks: pg. 8, 3rd para.]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	
	The definition of “on” is defined as “used as a function word to indicate position in close proximity with” [see: merriam-webster.com].
	Note that in cited figure 1a of Jang, the touch electrode 180 is in a position that is in close proximity with substrate 110.
	Thus, Jang teaches the argued claim limitation of the independent claims. 
	
	Regarding the rejection of independent claims 1, 6, & 11, the Applicant argues [Remarks: pg. 10, 2nd - 3rd para.], that “Jang also fail to teach the touch control chip used to charge the plurality of touch control electrodes in one of two adjacent frame periods of the OLED touch display device, and receive a touch control signal transmitted by the plurality of touch control lines from the touch control electrodes in the other of any two adjacent frame periods of the OLED touch display device of amended claim 1.” 
	The Office respectfully disagrees.
Refer to figure 12 of Jang, note that it’s a timing diagram for 8x8 matrix array of touch electrodes shown in figure 11.   
	Note that the big arrow above “1 frame” indicating 1 frame, note small arrow above the word “1 column”, indicating 1 column of the 8x8 matrix array, and note that each line within the small arrow  of “1 column” indicates an electrode along the row direction in the “1 column” of electrodes.  Note that the sensing is over multiple frames, see second square pulse after first square pulse corresponding to a second frame indicating that detection of touch occurs over multiple frames.   When detection of a user input occurs on the 8x8 matrix array for a period of time, typically over a sequence of frames, a voltage drop corresponding to the user input occurs corresponding to each electrode that the user is interacting with.  This touch data is output for processing to determine the user input upon the 8x8 matrix array.  When the 8x8 matrix array is not touched, each electrode [see fig. 11] is charged to a untouched voltage that is higher than a touched voltage [see figure 5b & 6 of Jang].
	Thus, Jang teaches the argued limitations of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20190043927).
As to claim 1, Jang discloses an organic light-emitting diode (OLED) touch control display device [abstract], comprising:

the plurality of pixels are arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a thin film transistor (TFT) device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65] disposed on the substrate and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103]; and
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film transistor coupled to the corresponding scanning line [figs 1a, 2b, & 3 & para. 59-60 & 168-173], a source of the first thin film transistor coupled to the corresponding data line [figs 1a, 2b, & 3 & para. 59-60 & 169-173], a drain of the first thin film transistor coupled to the anode [figs. 1a, 2b, & 3 & para. 100 & 103]; 
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; 
the touch control chip used to charge the plurality of touch control electrodes in one of two adjacent frame periods of the OLED touch display device (reset) [figs. 5b & 12 & para. 200 & 226-229], and receive a touch control signal transmitted by the plurality of touch control lines from the touch control electrodes in the other of any two adjacent frame periods of the OLED touch display device (sensing) [figs. 5b & 12 & para. 200 & 226-229],

As to claim 2, Jang discloses the OLED touch control display device as claimed in claim 1, further comprising a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines; 
the gate driving chip used to transmit in sequence a scanning signals to the plurality of scanning lines in each frame period of the OLED touch control display device (n & n+1) [fig. 5b & para. 175-180]; 
the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180].
As to claim 3, Jang discloses the OLED touch control display device as claimed in claim 1, wherein, materials of the touch control electrode and the anode are ITO, IZO, or magnesium silver alloy [para. 103 & 116]; material of the substrate is glass [para. 72].
As to claim 4, Jang discloses the OLED touch control display device as claimed in claim 1, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92] disposed on the TFT device layer and the anode (oled anode 171) [fig. 1a & para. 100 & 106], a luminous layer disposed on the anode (organic light emitting layer 172) [fig. 1a & para. 100 & 106], and a reflective cathode (oled cathode 173) [fig. 1a & para. 100, 106, & 109] disposed on the luminous layer and the pixel definition layer [fig. 1a & para. 100 & 106]; 
an opening of the pixel definition layer disposed above the anode, and the luminous layer located in the opening (passivation layer 163) [fig. 1a].
As to claim 5, Jang discloses the OLED touch control display device as claimed in claim 4, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence; 
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].
As to claim 6, Jang discloses a driving method of the organic light-emitting diode (OLED) touch control display device [abstract], comprising steps as below: 

the OLED touch control display device comprising a substrate (substrate 110) [figs. 1a, 2b, & 3], a plurality of pixels (oled 170) [figs. 1a & 2b] disposed on the substrate, a plurality of transparent touch control electrodes (touch electrode 180) [figs. 1a & 2b & para. 116] disposed on the substrate, a plurality of scanning lines ([scan] gate line) [figs. 2b & 3 & para. 60 & para. 168-169] disposed on the substrate, a plurality of data lines (data line) [figs. 2b & 3 & para. 169] disposed on the substrate, a plurality of touch control lines (touch sensor data line 521) [figs. 1a, 2b, & 3 & para. 171-172] disposed on the substrate, and a touch control chip (touch readout) [para. 176, 180, & 185] coupled to the plurality of touch control lines; 
the plurality of pixels arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a thin film transistor (TFT) device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65] disposed on the substrate, and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103]; 
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film transistor coupled to the corresponding scanning line [figs 1a, 2b, & 3 & para. 59-60 & 168-173], a source of the first thin film transistor coupled to the corresponding data line [figs 1a, 2b, & 3 & para. 59-60 & 169-173], a drain of the first thin film transistor coupled to the anode [figs. 1a, 2b, & 3 & para. 100 & 103];
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; each of the transparent touch control electrodes adjacent to one of the TFT device layers [fig. 1a];
S2: going to the ith frame period, wherein i is a positive integer [figs. 5b & 12]; 

S3: going to (i + 1) th frame period [figs. 5b & 12];
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip receives a touch control signal transmitted by the plurality of touch control lines from the touch control electrodes to obtain a discharge magnitude or a voltage of each touch control electrode, the position of the touch electrode is determined by the difference between the discharge magnitude or the voltage and the preset reference value as the touch position (sensing) [figs. 5b & 12 & para. 200 & 226-229].
As to claim 7, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, the OLED touch control display device further comprise a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines; 
in S2 and S3, the gate driving chip used to transmit in sequence scanning signal to the plurality of scanning lines (n & n+1) [figs. 5b & 12 & para. 175-180], the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180].
As to claim 8, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, materials of the touch control electrode and the anode are ITO, IZO, or magnesium silver alloy [para. 103 & 116]; material of the substrate is glass [para. 72].
As to claim 9, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92] disposed on the TFT device layer and the anode (oled anode 171) [fig. 1a & para. 100 & 106], a luminous layer disposed on the anode (organic light emitting layer 172) [fig. 1a & para. 100 & 106], and a reflective cathode (oled cathode 173) [fig. 1a & para. 100, 106, & 109] disposed on the luminous layer and the pixel definition layer [fig. 1a & para. 100 & 106]; 

As to claim 10, Jung discloses the driving method of the OLED touch control display device as claimed in claim 9, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence;
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].
As to claim 11, Jung discloses a driving method of the OLED touch control display device [abstract], comprising steps as below: 
S1: providing an OLED touch control display device [abstract]; 
the OLED touch control display device comprising a substrate (substrate 110) [figs. 1a, 2b, & 3], a plurality of pixels (oled 170) [figs. 1a & 2b] disposed on the substrate, a plurality of transparent touch control electrodes (touch electrode 180) [figs. 1a & 2b & para. 116] disposed on the substrate, a plurality of scanning lines ([scan] gate line) [figs. 2b & 3 & para. 60 & para. 168-169] disposed on the substrate, a plurality of data lines (data line) [figs. 2b & 3 & para. 169] disposed on the substrate, a plurality of touch control lines (touch sensor data line 521) [figs. 1a, 2b, & 3 & para. 171-172] disposed on the substrate, and a touch control chip (touch readout) [para. 176, 180, & 185] coupled to the plurality of touch control lines;
the plurality of pixels arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a TFT device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65]  disposed on the substrate and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103]; 
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film 
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; each of the transparent touch control electrodes adjacent to one of the TFT device layers [fig. 1a];
S2: going to the ith frame period, wherein i is a positive integer [figs. 5b & 12]; 
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip charge the plurality of touch control electrodes, thereby charging the touch control electrode in all pixels (reset) [figs. 5b & 12];
S3: going to the (i + 1)th frame period [figs. 5b & 12];
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip receives a touch control signal transmitted by the plurality of touch control lines from the touch control electrodes to obtain a discharge magnitude or a voltage of each touch control electrode, the position of the touch electrode is determined by the difference between the discharge magnitude or the voltage and the preset reference value as the touch position (sensing) [figs. 5b & 12 & para. 200 & 226-229];
wherein, the OLED touch control display device further comprise a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines;
in S2 and S3, the gate driving chip used to transmit in sequence scanning signal to the plurality of scanning lines (n & n+1) [figs. 5b & 12 & para. 175-180], the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180 & para. 200 & 226-229];

As to claim 12, Jung discloses the OLED touch control display device as claimed in claim 11, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92]  disposed on the TFT device layer and the anode, a luminous layer disposed on the anode (organic light emitting layer 172) [fig. 1a & para. 100 & 106], and a reflective cathode (oled cathode 173) [fig. 1a & para. 100, 106, & 109] disposed on the luminous layer and the pixel definition layer [fig. 1a & para. 100 & 106]; 
an opening of the pixel definition layer disposed above the anode, and the luminous layer located in the opening (passivation layer 163) [fig. 1a].
As to claim 13, Jung discloses the OLED touch control display device as claimed in claim 12, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence; 
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. 			(US 20180143729).
Cho et al. 			(US 20160216800).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694